Order filed September 3, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00609-CV
                                   ____________

                     IN THE INTEREST OF X.E.A., A Child


                     On Appeal from the 310th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-40160

                                    ORDER

      The notice of appeal in this case was filed July 6, 2015. To date, the filing
fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before September 18, 2015. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM